DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The Information Disclosure Statement, filed 20 January 2021 has been fully considered by the examiner. A signed copy is attached.
Acknowledgement is made of the preliminary amendment to the claims and specification filed on 20 January 2021, and the application is being examined on the basis of the amended disclosure.
Claims 1-12 are pending. 
Claims 1-12 are rejected, grounds follow.

Priority
Application’s status as a 35 USC 371 national stage application of PCT application PCT/JP2018/028152 is acknowledged.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 4 recites the limitation "the processor" in Claim 4 line 2.  There is insufficient antecedent basis for this limitation in the claim. citation to “the processor” lacks adequate antecedent basis due to there being both “a processor” (claim 1, line 5) and “a display processor” (claim 3 line 3) in the antecedent claims. Examiner suggests correction to the “a processor” of claim 1 to include a nominal indicator, such as “a first processor” and to correct claim 4 to read either “the first processor” or “the display processor” as appropriate.

For the purposes of Examination, Examiner shall construe “the processor” of claim 4 as being the same processor as the “a processor” of claim 1, and distinct from the “display processor” of claim 3.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 6, 9, and 10-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsukamoto et al., Japanese Patent Application JP 2005-242524 (citations to English machine translation furnished in IDS 20 January 2021; hereafter TSUKAMOTO).

Regarding Claim 1, TSUKAMOTO discloses:
A water treatment plant (see fig. 8, and [0043] “water treatment plant facility”) that performs water treatment using a water treatment facility (“biological nitrogen removing apparatus” i.e. denitrification), 
the water treatment plant comprising: a sensor (at least [0046] “inflow drain meter 86”) to repeatedly detect a water treatment environment ([0046] at least “an inflow drainage amount A1” ) of the water treatment facility to output time-series detection data; ([0047] “various process data is collected by the computer for calculation, time series data for a predetermined period of time is generated”) 
and a processor ([0047] “a computer for learning”) to cause an arithmetic circuitry, (at least “neural network” see [0046]-[0047]) which executes a computation (at least [0047] “automatically evaluates and automatically updates the learning model”) related to control of the water treatment facility (the learning model is used to execute control, see [0046] “a sludge concentration … after a certain time is predicted from a prediction model prepared by learning using a neural network … such that a deviation between both is 0 … [a]s a result, the return sludge concentration constant control is realized”[sic]) using a calculation model ([0047] “learning model”) generated by machine learning, ( [0047] “the neural network learns the correlation between the process data 93 and the sludge concentration, and automatically updates the learning model using the same processing method as shown in fig. 4”) to execute the computation using the time-series detection data output from the sensor as input data. ([0047] “that is, various process data is collected by the computer for calculation, time-series data for a predetermined period of time is generated, and the time-series data is transferred to a computer for learning, and in the computer for learning, the first half of the predetermined period of time of time-series data is learned to create a learning model.”)

Regarding Claim 2, TSUKAMOTO discloses all of the limitations of parent claim 1,
TSUKAMOTO further discloses:
comprising a controller (at least [0047] “computer for calculation” see also [0033] “computing computer 42”) to perform the control based on a result of the computation executed on the time-series detection data. (see fig. 4, and [0033] “the latest learning model created based on the learning result is written into the computing computer 42, and the operation control is performed based on the latest learning model” and [0046] “a sludge concentration … after a certain time is predicted from a prediction model prepared by learning using a neural network … such that a deviation between both is 0 … [a]s a result, the return sludge concentration constant control is realized”[sic])

Regarding Claim 6, TSUKAMOTO discloses all of the limitations of parent claim 1, 
TSUKAMOTO further discloses:
a storage to store the time-series detection data output from the sensor; ([0031] “the computing computer 42 collects various process data … and creates time-series data for a predetermined period of time (for example, 2 weeks)”)
a reception processor  ([0031] “the time-series data is transferred to the learning computer 41”) to receive a range to be used as learning data ([0031] “the transferred time-series data is subjected to a data check (data outside the object, data within a predetermined period, etc.”)  for the calculation model among the time-series detection data stored in the storage; ([0031] “the learning computer learns … the half (for example, 1 weeks) of time-series data which has passed through the data check.”)
and a learning processor to execute a learning process ([0030] “learning is performed based on data of a predetermined period of time”) for generation or update of the calculation model ([0033] “automatic evaluation and automatic updating of the learning model”)  based on multiple pieces (e.g. weeks 1 and weeks 2) of in-range detection data included in the range received by the reception processor among the time-series detection data stored in the storage. ([0033] “In the automatic updating, data of an approaching predetermined period (for example 2 weeks) is collected, data for the first half period (1 weeks) of the predetermined period is learned … and an evaluation index Ip is obtained from the formula 1 for data of the second half period [nb. week 2] If the evaluation index Ip is less than or equal to an upper limit value and better than the current learning model, the latest learning model created based on the learning result is written into the computing computer 42”) 

Regarding Claim 9, TSUKAMOTO discloses all of the limitations of parent claim 1,
TSUKAMOTO further discloses:
wherein the arithmetic circuitry is AI. (see [0047] “neural network”, a species of AI arithmetic circuit.)

Regarding Claim 10, TSUKAMOTO discloses:
A method of operating a water treatment plant (see fig. 8, and [0043] “water treatment plant facility”) that performs water treatment using a water treatment facility, (“biological nitrogen removing apparatus” i.e. denitrification), 
the method comprising: repeatedly detecting a water treatment environment ([0046] at least “an inflow drainage amount A1” ) of the water treatment facility using a sensor (at least [0046] “inflow drain meter 86”)  to output time-series detection data; ([0047] “various process data is collected by the computer for calculation, time series data for a predetermined period of time is generated”)
and causing an arithmetic circuitry (at least “neural network” see [0046]-[0047]) to execute a computation (at least [0047] “automatically evaluates and automatically updates the learning model”) related to control of the water treatment facility (the learning model is used to execute control, see [0046] “a sludge concentration … after a certain time is predicted from a prediction model prepared by learning using a neural network … such that a deviation between both is 0 … [a]s a result, the return sludge concentration constant control is realized”[sic]) using the time-series detection data output from the sensor as input data ([0047] “that is, various process data is collected by the computer for calculation, time-series data for a predetermined period of time is generated, and the time-series data is transferred to a computer for learning, and in the computer for learning, the first half of the predetermined period of time of time-series data is learned to create a learning model.”) for a calculation model ([0047] “learning model”)  generated by machine learning. ([0047] “the neural network learns the correlation between the process data 93 and the sludge concentration, and automatically updates the learning model using the same processing method as shown in fig. 4”)



Regarding Claim 12, TSUKAMOTO discloses all of the limitations of parent claim 10,
TSUKAMOTO further discloses:
preparing AI as the arithmetic circuitry. (see [0047] “neural network”, a species of AI arithmetic circuit.)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimura et al., Japanese Patent Application Publication JP 2006-122749 (citations to machine translation furnished with 20 January IDS, hereafter KIMURA).

Regarding Claim 3, TSUKAMOTO teaches all of the limitations of parent claim 1,
TSUKAMOTO differs from the claimed invention in that:
TSUKAMOTO does not clearly teach a display processor to display information related to a result of the computation executed on the time-series detection data.

However, KIMURA teaches a water treatment facility ([0025] “fig. 1 is a diagram showing an overall schematic configuration … together with a water purification plant”) control system ([0025] “driving support system 20” ) which includes a display processor ([0035] “display means 80”) for display of information ([0043] “a display means 80 displays the result of the calculation on a display”) including a calculation result of a model related to the operational control of the facility. ([0043] “the calculation result of the model calculation means 40 is transmitted to the display means 80”)

KIMURA is analogous art because it is from the same field of endeavor as the application and other references of waste-treatment control and contains overlapping structural and functional similarities: both KIMURA and TSUKAMOTO operate waste treatment plants with controllers, these controllers use measured inputs to derive control outputs for the purpose of operating the waste treatment plant.

One of ordinary skill in the art could have modified the teachings of TSUKAMOTO to include a display for displaying information related to the operational control of the facility, as suggested by KIMURA; including the results of the computation carried out by TSUKAMOTO. 

One of ordinary skill in the art could have been motivated to make this modification in order to interface with an operator as suggested by KIMURA ([0086] “by displaying the turbidity of the raw water together, it is possible not only to predict the turbidity of the outflow water of the settling tank but also to grasp the time lag” [0087] “on this GUI screen [a user may] set a target value for that process”)

Regarding Claim 4, the combination of TSUKAMOTO and KIMURA teaches all of the limitations of parent claim 3,
TSUKAMOTO further teaches:
a controller to control the water treatment facility, (at least [0047] “computer for calculation” see also [0033] “computing computer 42” and fig. 9 depicting the control logic for the waste treatment controller.)
wherein the processor (i.e. the learning computer, see 35 USC 112(b) rejection) includes: a reception processor to receive input of a control target value for the controller; (e.g. [0046] “the coefficient setting unit 94” which is an input to the neural network 92”)
and a data processor to output, to the controller, the control target value received by the reception processor. (e.g. [0046] “conversion coefficient correction value K .sub.2 … is calculated by an output correction value calculation part 95 and outputted. As a result, the return sludge flow rate A4 is changed, and as a result the sludge concentration constant control is realized”)

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over TSUKAMOTO further in view of Tierney III, US Pg-Pub 2018/0008919 (hereafter TIERNEY).

Regarding Claim 5, TSUKAMOTO teaches all of the limitations of parent claim 2,
TSUKAMOTO differs from the claimed invention in that:
TSUKAMOTO does not clearly teach: wherein the controller performs the control using proportional integral control or proportional integral differential control.

However, TIERNEY teaches a waste treatment system ([0017] “clarifiers may be used in water treatment to separate solids from a feed stream”) where a sludge flow pump ([0040] “a pump may draw sludge through the second outlet or sludge outlet”) is controlled by a PID controller ([0058] “the controller comprises a PID controller that operates according to a proportional-integral-derivative control loop.”) which is characterized as a commercially available control solution (see [0099]-[0101] “in typical industrial systems, the type of controller used may be a programmable logic controller (PLC), for example an Allen-Bradley ControlLogix … [0100] PLCs generally utilize ladder logic programming … [010] “the PLC may run a proportional, integral, derivative (PID) control system”)

TIERNEY is analogous art because it is from the same field of endeavor as the application and other references of waste-treatment control and contains overlapping structural and functional similarities: both TIERNEY and TSUKAMOTO operate waste treatment plants with controllers, these controllers use measured inputs to derive control outputs for the purpose of operating the waste treatment plant.

Accordingly, one of ordinary skill in the art before the effective filing date of the application could have modified the teachings of TSUKAMOTO to include the PID controller for flow, as suggested by TIERNEY.

One of ordinary skill in the art could have been motivated to make this modification in order to use commercially available equipment, as suggested by TIERNEY (see [0099]-[0101] “in typical industrial systems, the type of controller used may be a programmable logic controller (PLC), for example an Allen-Bradley ControlLogix … [0100] PLCs generally utilize ladder logic programming … [010] “the PLC may run a proportional, integral, derivative (PID) control system”)

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over TSUKAMOTO further in view of Arimura et al., Japanese Patent Application Publication JP 2017-140595 (citations to machine translation furnished with IDS 20 January 2021, hereafter ARIMURA).

Regarding Claim 7, TSUKAMOTO teaches all of the limitations of parent claim 6,
TSUKAMOTO differs from the claimed invention in that:
TSUKAMOTO does not clearly teach a simulator to simulate physical, biological, and scientific behavior in the water treatment, 
wherein the learning processor performs the generation or the update of the calculation model based on a result of computation by the simulator.

However, ARIMURA teaches a water treatment facility ([0010] “water purification plant 1” see fig. 1) including a simulation component (“water quality reaction model prediction unit 23 and parameter adjustment unit 24”) for simulating  ([0024] “water quality reaction model predicting part 23 predicts … a treated water quality of treated water subjected to virtual processing “ ) the physical, biological and scientific state ([0024] “quality of water” including turbidity, aluminium concentration”) of subsystems of the water treatment facility  and modifies the inputs related to control according to the computation of the simulator ([0024] “the parameter adjustment unit 24 instructs the water quality reaction model prediction unit 23 to predict the comparison processing water quality… unit 24 compares the comparison … information predicted by the water quality reaction unit 23 … with the statistical processing water quality information … and determines whether or not the two values are separated.” see also e.g. [0058] “a parameter such as a coefficient for each variable is adjusted by the parameter adjustment unit 24 by a simulation”)

ARIMURA is analogous art because it is from the same field of endeavor as the application and other references of waste-treatment control and contains overlapping structural and functional similarities: both ARIMURA and TSUKAMOTO operate waste treatment plants with controllers, these controllers use measured inputs to derive control outputs for the purpose of operating the waste treatment plant.

Accordingly, one of ordinary skill in the art before the effective filing date of the application could have modified the teachings of TSUKAMOTO to add the simulation modification of data values, as suggested by ARIMURA.

One of ordinary skill in the art before the effective filing date of the application could have been motivated to make this modification in order to minimize waste of chemical injectants as suggested by ARIMURA ([0007] “the water quality reaction model predicting part uses a water reaction model modeled by the injected chemicals [and] a model injection rate at which a lower injection rate is obtained is acquired”)


Claim(s) 8 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over TSUKAMOTO further in view of Cella et al., US Pg-Pub 2019/0041842 (hereafter CELLA).

Regarding Claim 8, TSUKAMOTO teaches all of the limitations of parent claim 1,
TSUKAMOTO further teaches:
wherein the arithmetic circuitry includes, as the calculation model, a [] neural network  (“neural network” see [0046]-[0047])  that uses the time-series detection data as input data, ([0031] “the time-series data is transferred to the learning computer 41” [0031] “the learning computer learns … the half (for example, 1 weeks) of time-series data which has passed through the data check.”)
and the processor causes the arithmetic circuitry to execute a computation using the [] neural network. ( [0047] “the neural network learns the correlation between the process data 93 and the sludge concentration, and automatically updates the learning model using the same processing method as shown in fig. 4”)

TSUKAMOTO differs from the claimed invention in that:
TSUKAMOTO does not clearly teach that the neural network may be a recurrent neural network.

However, CELLA teaches that recurrent neural networks ([0644] “the recurrent neural network may be used to anticipate the state (such as a maintenance state, a fault state, an operational state, or the like), of an industrial machine, such as one performing a dynamic process or action.”) may be used to anticipate operational states of industrial systems, including water treatment ([0282] “monitor signals from … water treatment solutions”) systems. CELLA also teaches that recurrent neural networks are known to be suitable as a substitution for neural networks generally. ([0629] “References to a neural net throughout this disclosure should be understood to encompass a wide range of different types of neural networks, machine learning systems, artificial intelligence systems, and the like, such as …  recurrent neural networks, modular neural networks, artificial neural networks …”)

CELLA is analogous art because it is reasonable pertinent to the same problem faced by applicant of how to process time-series data for machine learning. CELLA also specifically recommends applying its teachings to water treatment. 

Accordingly, Examiner finds: 
1) that the prior art contained a device (method, product, etc.) (the teachings of TSUKAMOTO) which differed from the claimed device by the substitution of some components (the recurrent neural network of the claimed invention) with other components (the neural network of TSUKAMOTO) 
2) that the substituted component and its functions were known in the art (as exemplified by the teachings of CELLA)
3) that one of ordinary skill in the art before the effective filing date of the application could have substituted one known element for another, and that the results of the substitution would have been predictable (at least because CELLA explicitly suggests that recurrent neural networks may be used to anticipate operational state of industrial processes including water treatment processes) and accordingly the combination is obvious.

Regarding Claim 11, TSUKAMOTO teaches all of the limitations of parent claim 10, 
TSUKAMOTO further teaches:
preparing, as the calculation model, a [] neural network  (“neural network” see [0046]-[0047]) that uses the time-series detection data as input data; ([0031] “the time-series data is transferred to the learning computer 41” [0031] “the learning computer learns … the half (for example, 1 weeks) of time-series data which has passed through the data check.”)
and using the [] neural network for the computation. ( [0047] “the neural network learns the correlation between the process data 93 and the sludge concentration, and automatically updates the learning model using the same processing method as shown in fig. 4”)
TSUKAMOTO differs from the claimed invention in that:
TSUKAMOTO does not clearly teach that the neural network may be a recurrent neural network.


However, CELLA teaches that recurrent neural networks ([0644] “the recurrent neural network may be used to anticipate the state (such as a maintenance state, a fault state, an operational state, or the like), of an industrial machine, such as one performing a dynamic process or action.”) may be used to anticipate operational states of industrial systems, including water treatment ([0282] “monitor signals from … water treatment solutions”) systems. CELLA also teaches that recurrent neural networks are known to be suitable as a substitution for neural networks generally. ([0629] “References to a neural net throughout this disclosure should be understood to encompass a wide range of different types of neural networks, machine learning systems, artificial intelligence systems, and the like, such as …  recurrent neural networks, modular neural networks, artificial neural networks …”)

CELLA is analogous art because it is reasonable pertinent to the same problem faced by applicant of how to process time-series data for machine learning. CELLA also specifically recommends applying its teachings to water treatment. 

Accordingly, Examiner finds: 
1) that the prior art contained a device (method, product, etc.) (the teachings of TSUKAMOTO) which differed from the claimed device by the substitution of some components (the recurrent neural network of the claimed invention) with other components (the neural network of TSUKAMOTO) 
2) that the substituted component and its functions were known in the art (as exemplified by the teachings of CELLA)
3) that one of ordinary skill in the art before the effective filing date of the application could have substituted one known element for another, and that the results of the substitution would have been predictable (at least because CELLA explicitly suggests that recurrent neural networks may be used to anticipate operational state of industrial processes including water treatment processes) and accordingly the combination is obvious.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hojsgaard et al., US Pg-Pub 2014/0251901 – particularly [0039] which characterizes PID control in wastewater treatment as well known.
Baba et al., US 5,774,633 – describing a neural network for flocculant feeding machine learning. see particularly figs. 3, 7, 8, and 9.
Qiao et al., Recurrent neural network-based control for wastewater treatment process, (2012) – describing use of a recurrent neural network in wastewater treatment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA T SANDERS whose telephone number is (571)272-5591. The examiner can normally be reached Generally Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.T.S./Examiner, Art Unit 2119   

/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119